DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to the Application filed on December 20, 2019 in which claims 26-37 are presented for examination.

Status of Claims
	Claims 26-37 are pending in which claim 26 is presented in independent form.

Claim Objections
Claim 26 is objected to because of the following informalities:  “a helmet” in lines 2 and 3 is believed to be in error for - -the helmet- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 26-32 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartline et al. (USPN 2,649,019) (hereinafter “Hartline”).
	Regarding Claim 26, Hartline discloses of an accessory attachment assembly (via Figures 1-4) for a helmet (1), comprising:
	a front support (via 4) for connecting an accessory (43) to a front portion (see Figure 1) of a helmet 1); 	
	a side rail (via 5, note right side of the pair) configured to be mounted to a side portion of a helmet (1, see Figure 1, Col. 3, lines 70-75), the side rail having a shock cord channel (27, Col. 5, lines 27-30); and
	a shock cord (via 25, via right side) attached to (via 27, right side) the side rail (via 5), the shock cord (25) being moveable between a retracted position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) inside the shock cord channel (via 27, right side) and an extended position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) outside the shock cord channel (via 27), (Figures 1-4, Col. 3, lines 52-75, Col. 5, lines 25-55).

	Regarding Claims 27-32 and 34-36, Hartline discloses the invention as claimed above.  Further Hartline discloses:
	(claim 27) further comprising: a second side rail (via 5, note left side of the pair) configured to be mounted to a second side portion of the helmet (1) opposite to the side portion (see Figure 1, Col. 3, lines 70-75), the second side rail having a second shock 
	a second shock cord (via 25, via left side) being moveable between a retracted position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) inside the second shock cord channel (via 27, left side) and an extended position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) outside the second shock cord channel (via 27, left side);
	(claim 28), wherein the shock cord (via 25, via right side) includes an anchor (via 30) that attaches the shock cord (25) to the shock cord channel (27), (see Figures 1 & 2, Col. 5, lines 27-47);
	(claim 29), wherein the shock cord channel (27) has a first end (note rearward side) and a second end (note forward side), the shock cord channel (27) having an outlet (via 17k) at the second end (see Figure 3), and wherein the anchor (via 30) attaches the shock cord (25) to the first end (note rearward side) of the shock cord channel (27);
	(claim 30), further comprising an outlet (via 30) connected to (via 25) the shock cord channel (27), wherein the outlet (via 30) widens beyond a width of the shock cord channel (27), see Figure 2;
	(claim 31), further comprising a hook (17m) attached to an end of the shock cord (25) (see Figure 3), wherein the hook (17m) is positioned in the outlet (via 17k) when the shock cord (25) is in the retracted position (see Figure 3);
	(claim 32), further comprising a hook (via the attachment of 17m & 19, see Figure 3) attached to an end (see Figure 3) of the shock cord (25);
	(claim 34), wherein the shock cord (25) is configured to attach to (via 17 & 14) the accessory (43) to stabilize the accessory (via 43, see Figures 1-4, (via upward or downward position, see Figure 1, Col. 5, lines 21-55, 70-75, Col. 6, lines 1-41, Col. 7, lines 1-59);
	(claim 35), wherein the shock cord channel (via 27, right side) extends along a length of the side rail (via 5, note right side of the pair) via Figure 1;
	(claim 36) , further comprising the helmet (1);
	(claim 37), further comprising the accessory (43), (Figures 1-4, Col. 3, lines 52-75, Col. 5, lines 21-55, 70-75, Col. 6, lines 1-41, Col. 7, lines 1-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartline (USPN 2,649,019) in view of Irwin, Jr. (USPN 3,703,750).
	Regarding Claim 33, Hartline discloses the invention as substantially claimed above.  Hartline does not disclose wherein the shock cord comprises an elastic cord.
	Irwin discloses of a shock cord (via 10) for an accessory assembly for a helmet wherein the shock cord comprises an elastic cord, (Col. 1, lines 35-42, Col. 2, lines 1-10).  
	Therefore, it would have been oblivious to one of ordinary skill in the art at the time the invention was made to provide the shock cord of Hartline to be an elastic cord as taught by Irwin for free sliding of the band which allows for easier adjustment for an accessory to a user’s face.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732